dec uics tep da ty legend taxpayer a taxpayer b plan x iray date date dear this letter is in response to your letter dated a letter dated representative in which you request a letter_ruling under sec_403 of the internal_revenue_code the code submitted on your behalf by your authorized and supplemented by your representative has submitted the following facts and representations taxpayer a was born on date and died on date taxpayer a was married to taxpayer b taxpayer a participated in plan x a plan qualified under sec_403 of the code taxpayer a had designated his estate as the beneficiary of his interest in plan x pursuant to the will of taxpayer a taxpayer b was named the sole executor of taxpayer a’s estate page -2- the provisions of taxpayer a’s will provided in relevant part that after payment of taxpayer a’s debts and funeral_expenses the remainder of taxpayer a’s estate goes to taxpayer b taxpayer b in her capacity as sole executor of taxpayer a’s estate intends to receive the proceeds of taxpayer a’s interest in plan x and distribute those proceeds to herself in accordance with the terms of taxpayer a’s will after receipt of those plan x proceeds taxpayer b intends to rollover those proceeds into ira y within days of receipt of such proceeds based upon the above you request that taxpayer b is eligible to rollover taxpayer a’s interest in plan x into ira y set-up and maintained in her name pursuant to sec_403 of the code as long as the rollover occurs no later than the day measured from the date said distribution is received by taxpayer b as executrix of taxpayer a’s estate with respect to your ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of he code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph c applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph c sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee ina qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a period of years or more page -3- b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 k b i iv sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan and iv an annuity plan described in sec_403 sec_402 of the code provides that sec_402 does not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_1_402_c_-2 of the income_tax regulations q a -7 b provides generally that any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or to a sec_408 individual_retirement_annuity in general with respect to distributions received after date the economic_growth_and_tax_relief_reconciliation_act_of_2001 removed the limitation in sec_402 of the code applicable to a surviving spouse’s right to transfer amounts referenced immediately above sec_1_402_c_-2 of the income_tax regulations q a-12 provides generally that if a distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the sec_401 of the code provides that a plan qualified within the meaning of sec_401 of the code must provide that a plan participant who is entitled to receive an eligible_rollover_distribution must be permitted to elect to have such eligible_rollover_distribution be paid directly to an eligible_retirement_plan including an ira in short a direct transfer as that term is used sec_401 of the code is treated as a distribution followed by a rollover page -4- sec_403 of the code sets down the general_rule applicable to rollovers of amounts received from code sec_403 annuities sec_403 of the code provides in summary that rules similar to rules of paragraphs through of sec_402 of the code shall apply for purposes of subparagraph a sec_403 of the code provides in relevant part that requirements similar to the requirements of sec_401 and sec_401 of the code apply to annuities described in sec_403 of the code sec_1_403_b_-2 of the income_tax regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the income_tax regulations q a-1 further provides in short that the rules with respect to rollovers in code sec_402 c and c also apply to eligible rollover distributions from sec_403 annuities with respect to your ruling_request generally if a decedent’s qualified code sec_403 annuity assets pass through a third party eg an estate or a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse would not be eligible to roll over the qualified annuity proceeds into her own ira in this case taxpayer a’s estate is the beneficiary of taxpayer a’s interest in plan x taxpayer a’s interest will be paid to taxpayer b as the executrix of taxpayer a’s estate pursuant to the provisions of taxpayer a’s last will and testament as sole beneficiary of taxpayer a’s estate taxpayer a’s interest in plan x will be rolled over into ira y set-up and maintained by taxpayer b said rollover will occur no later than the day following he date on which said distribution is made from plan x to taxpayer b as executrix of taxpayer a’s estate as noted above the distributions from plan x referenced herein will be the only distributions made from plan x furthermore taxpayer a had not attained age at the time of death and if alive would still not have attained age thus said distribution s are not ineligible to be treated as an eligible_rollover_distribution under sec_402 of the code which applies to distributions of sec_403 annuities pursuant to sec_403 of the code as such with respect to your ruling_request the service concludes that it will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a’s surviving_spouse as having received taxpayer a’s interest in plan x to the extent the amounts page -5- standing under plan x exceeds the amounts required to be distributed pursuant to sec_401 of the code if any from taxpayer a and not from taxpayer a’s estate thus based on the above the service concludes with respect to your ruling_request that taxpayer b is the sole beneficiary of taxpayer a’s interest in plan x and is eligible to rollover the distribution of those proceeds into ira y set-up and maintained in her name pursuant to sec_403 of the code as long as the rollover occurs no later than the day measured from the date said distribution is received by taxpayer b as executrix of taxpayer a’s estate alternatively said distributions may be directly transferred into ira y set-up and maintained in the name of taxpayer b this ruling is based on the assumption that plan x either has or will meet the requirements of sec_403 of the code at all times relevant thereto in addition it assumes that ira y will meet the requirements of sec_408 of the code at the time the proceeds from plan x are received by taxpayer b this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours alan pipkin manager employee_plans technical group tax exempt government entities enclosures deleted copy of letter notice cc
